   Case: 1:16-cr-00107 Document #: 140 Filed: 11/08/19 Page 1 of 2 PageID #:428




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                            No. 16 CR 107
              v.
                                            Judge Andrea R. Wood
 GABRIEL ROSAS

      MOTION FOR EXTENSION OF TIME TO COMPLY WITH TRIAL
                         DEADLINES

      The United States of America by its attorney, John R. Lausch Jr., United

States Attorney for the Northern District of Illinois, respectfully submits the instant

motion to extend trial deadlines. In support whereof, the government states as

follows:

      1.     On October 25, 2019, the defendant made an oral motion to continue the

trial date in the above-captioned matter, which was then set for December 2, 2019.

The Court did not continue the trial date that day, but extended some of the trial

deadlines. Specifically, the Court ordered that the government’s expert disclosures be

made by November 8, 2019, and further ordered that the government’s exhibit and

witness lists be disclosed on or before the same date.

      2.     On November 7, 2019, the Court granted the defendant’s oral motion to

continue the trial date, and rest the trial until February 24, 2020. The Court did not

reset any of the trial deadlines previously set by the Court.

      3.     On November 8, 2019, the government disclosed its experts to the

defendant in a letter sent via email. The government however seeks an extension of
   Case: 1:16-cr-00107 Document #: 140 Filed: 11/08/19 Page 2 of 2 PageID #:428




time within which to disclose its witness and exhibit lists, in light of the new trial

date in February 2020.

      WHEREFORE, the government respectfully requests that the Court GRANT

the instant motion and reset the deadlines for the filing of witness and exhibit lists

until closer to the scheduled trial date in February 2020.

                                       Respectfully submitted,

                                       JOHN R. LAUSCH, JR.
                                       United States Attorney

                                 By:   /s/ Timothy J. Storino
                                       TIMOTHY J. STORINO
                                       Assistant U.S. Attorney
                                       219 South Dearborn St., Rm. 500
                                       Chicago, Illinois 60604
                                       (312) 353-5347

Dated: November 8, 2019




                                          2
